Citation Nr: 0410866	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-27 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1. Entitlement to service connection for arthritis of the hands.

2.  Entitlement to service connection for arthritis of the right 
knee.

3. What evaluation is warranted for post-operative medial meniscal 
tear of the left knee with arthritis since October 1, 1994?

4. What evaluation is warranted for degenerative arthritis of the 
dorsal and lumbar spine since October 1, 1994?

5. What evaluation is warranted for bronchial asthma since October 
1, 1994?



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 1979, 
and from April 1982 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating action of the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
in pertinent part, granting service connection for asthma and 
assigning a 30 percent rating for that disorder effective from 
October 1, 1994; granting service connection for post-operative 
residuals of a medial meniscal tear of the left knee with 
arthritis and assigning a 10 percent evaluation for that disorder 
effective from October 1, 1994; granting service connection for 
arthritis of the dorsal spine and assigning a noncompensable 
evaluation for that disorder effective October 1, 1994; and 
denying service connection for arthritis of the hands and right 
knee.  

The appeal also arises from a May 1998 rating action (styled as a 
supplemental statement of the case) by which the veteran's 
service-connected arthritis of the dorsal spine was 
recharacterized, effective from October 16, 1997, as arthritis of 
the lumbosacral spine with arthritis of the dorsal spine by x-ray 
evidence only, with a 10 percent evaluation assigned for the back 
disorder as a whole effective October 16, 1997.  

By an October 2001 Decision Review Officer (DRO) decision, the 
veteran was granted a 20 percent evaluation effective from April 
21, 1999 for post-operative medial meniscal tear of the left knee 
with arthritis.  Also by that decision, the DRO granted a 10 
percent rating effective from January 22, 1996, for degenerative 
joint disease of the dorsal and lumbar spine, and a 20 percent 
rating for that disorder effective June 8, 1999.  

The veteran testified regarding the appealed issues at hearings 
before a hearing officer at the RO conducted in April 1996 and 
March 2000.  Transcripts of these hearings are contained in the 
claims folders.  

The Board in February 2003 remanded the case for a travel board 
hearing, however, in a May 2003 statement the veteran withdrew his 
request for that hearing.  

In February 2003, the veteran also had on appeal the issue what 
evaluation is warranted for post-operative residuals of a left 
foot Morton's neuroma since October 1, 1994.  On further review, 
testimony provided at his March 2000 hearing shows that the 
veteran was satisfied with the 10 percent rating assigned for his 
left foot Morton's neuroma.  (March 2000 hearing transcript, p. 2)  
Based on this statement, the Board finds that there is no longer 
any viable controversy on this matter which warrants appellate 
adjudication.  

The Board in the introduction to its February 2003 remand referred 
to the RO several issues beyond those on appeal, for appropriate 
action.  The RO has addressed those except the issue of 
entitlement to an increased evaluation for bilateral Achilles 
tendonitis.  That issue is again referred to the RO for 
appropriate development.

By a signed January 2002 statement, the veteran withdrew a claim 
for entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Hence, that issue requires no further development, including as it 
may have related to pending claims on appeal.   

With the exception of the claim of entitlement to service 
connection for arthritis of the hands, all issues on appeal are 
the subject of remand, below.

For the reasons outlined below, this appeal is REMANDED in part to 
the RO via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify you of the 
further action required on your part.


FINDING OF FACT

The veteran does not have arthritis of the hands.  


CONCLUSION OF LAW

Arthritis of the hands were not incurred or aggravated in-service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Analysis

During the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
became effective.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the provisions 
of the law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

The VCAA requires VA to inform a veteran of the evidence needed to 
substantiate their claims, of what evidence they are responsible 
for obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a).  VA regulations specify that VA will tell 
veterans to submit relevant evidence in their possession.  38 
C.F.R. § 3.159(b).  

Post-service VA treatment and examination records have been 
obtained and associated with the claims folders.  Also obtained 
and associated with the claims folders have been private treatment 
records noted by the veteran in response to VA requests for 
information regarding private treatment.  These include records of 
treatment at Rochester General Hospital, in Rochester, New York; 
at Red Creek Orthopedics, in Rochester, New York; at Ryan 
Chiropractic, in Waterloo, New York; and at Geneva General 
Hospital, in Geneva, New York.  Also obtained were records of Dr. 
James Mark, of Geneva, New York; and records of Dr. Luke S. 
Loveys, of Rochester, New York.  

By this decision, service connection is denied because medical 
findings show that the veteran does not have arthritis of the 
hands.  Because the claim is denied based on the absence of 
current disability, the only notice required to fulfill the duty 
to assist is notice that a diagnosis of current disability is 
required to support the veteran's claim, since there is no 
possibility of entitlement to service connection without competent 
evidence of a current disability as supported by medical 
diagnosis.  The veteran was so informed of the need for medical 
diagnosis of a current disability by an October 2001 Decision 
Review Officer decision, an associated supplemental statement of 
the case, as well as by an August 2003 supplemental statement of 
the case.  Accordingly, the Board concludes that the duty to 
assist including pursuant to the VCAA has been fulfilled.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to the date the VCAA was enacted.  The Board concludes that there 
was no prejudice to the veteran by the RO's adjudication since 
subsequent development has produced medical findings showing that 
he does not have the claimed disability.  Simply put, no notice or 
development prior to initial adjudication of the claim would 
change those medical findings which result in the denial discussed 
below.  Hence, no further action under the VCAA is in order.  

Service Connection Claim for Arthritis of the Hands

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Arthritis may be 
subject to service connection based on presumed service incurrence 
if manifested to a compensable degree within one year subsequent 
to separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran had two periods of honorable active 
service, with a most recent discharge from service in September 
1994.  He submitted a claim for service connection including for 
arthritis of the hands in October 1994.  Service medical records 
contain no records of diagnosis or treatment for arthritis of the 
hands.  Similarly, VA examinations for compensation purposes, 
beginning with a general examination conducted in January 1995, 
found no arthritis of the hands.  VA orthopedic examinations 
specifically addressing the veteran's claims were also obtained, 
and these are also negative for a current diagnosis.  

At the January 1995 VA general examination, the examiner found, in 
particular, no evidence of arthritis of the hands.  A rheumatoid 
factor test was performed and this was negative.  

At an August 1998 VA orthopedic examination, the examiner noted 
the veteran's complaints of difficulties with the hands and 
wrists.  The examiner also noted prior X-rays of the hands and 
wrists.  He did not diagnose arthritis of the hands, though he did 
diagnose early arthritis of both wrists.  

An August 1998 VA x-ray study of the hands and wrists includes a 
conclusion that x-rays were negative for fracture, subluxation, 
dislocation, or bony destructive process.  

During a March 1999 VA orthopedic examination the veteran again 
complained of hand difficulties, including tightness, soreness, 
and stiffness in cold weather.  However, following objective 
examination, the examiner specifically concluded that there were 
no clinical findings of arthritis of the hands.  

The multiple private treatment records received into the claims 
folder also provide no diagnosis of arthritis of the hands.  

In the absence of a clinical diagnosis of arthritis of the hands, 
and in the face of specific findings by VA examiners that there 
was no objective evidence of arthritis of the hands, including 
based on x-rays obtained, the Board concludes that the 
preponderance of the evidence is against the presence of arthritis 
in hands.  Absent a current diagnosis, the preponderance of the 
evidence is against the claim of entitlement to service connection 
for arthritis of the hands.  38 C.F.R. § 3.303.  Because the 
evidence is not in equipoise, the benefit of the doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the hands is 
denied.  


REMAND

As noted in the Board decision, above, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), became effective.  

While development has been undertaken by the RO for each of the 
appealed claims, specific notice of how the VCAA applies to each 
of these claims has not been afforded the veteran.  A development 
letter addressing such issues as mandated in the VCAA was sent to 
the veteran in August 2002, but that letter addressed issues other 
than those on appeal.  In light of the reasonable possibility that 
additional development may further the claims remanded here, the 
veteran must be afforded notice of the provisions of the VCAA 
specifically applicable to these issues, to include notice of the 
evidence that has been obtained by VA, notice of evidence that is 
not of record that is necessary to substantiate the claims, notice 
of evidence that he is expected to provide, and notice he should 
provide any additional evidence he may have in furtherance of his 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, in light of a recent Court decision the August 2002 
VCAA letter sent to the veteran not only did not specifically 
address the issues on appeal, but also was not issued in the 
correct chronological sequence, with notice prior to initial RO 
adjudication, as set forth in 38 U.S.C.A. §§ 5100, 5103(a); 38 
C.F.R. § 3.159.  Thus, additional development is necessary, to 
include addressing whether the appellant has been prejudiced by 
VA's failure to follow the VCAA development sequence outlined in 
the law.  

Also as outlined in the decision above, records of private and VA 
medical treatment have already been obtained.  Thus, additional 
records need be obtained only to the extent the veteran notifies 
VA of the existence of additional pertinent records, and provides 
authorization for release of same in response to RO query upon 
remand.  

Regarding the claim of entitlement to service connection for 
arthritis of the right knee, the Board notes that the veteran was 
afforded VA orthopedic examinations in August 1998 and March 1999, 
both apparently by the same VA examiner.  While in the March 1999 
orthopedic examination report the examiner specifically stated 
that he found no clinical evidence of arthritis of the right knee, 
the August 1998 VA orthopedic examination report contains a 
diagnosis of right knee arthritis, including based on findings 
upon examination.  Because of these conflicting medical opinions 
the examining VA orthopedist must attempt to resolve this 
question.  The examiner must also address whether any right knee 
arthritis found is related to service.  

At the orthopedic examination the extent of the service-connected 
degenerative arthritis of the dorsal and lumbar spine, and the 
extent of the post-operative medial meniscal tear of the left knee 
with arthritis should also be addressed.  Recent examinations of 
the left knee and spine for compensation purposes have not 
completely addressed pain-related factors associated with these 
disabilities.  The Court has held that when a Diagnostic Code 
provides for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) must also be 
considered, and that an examination upon which the rating decision 
is based must adequately portray the extent of functional loss due 
to pain on undertaking motion, fatigue, weakness and/or 
incoordination.  DeLuca v. Brown,  8 Vet. App. 202 (1995).  

Further, disorders of the dorsal and lumbar spine are subject to 
the rating criteria set forth at Diagnostic Codes 5235 to 5243, 
which were revised effective September 26, 2003.  Accordingly, a 
new VA examination and appropriate ratings for these disorders 
based on these new criteria are also in order.  Under such 
circumstances, the regulation as it existed prior to the change is 
applicable to the veteran's claim for the period prior to 
September 26, 2003, and the revised regulation is applicable from 
September 26, 2003 forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The veteran is to be advised of applicable 
regulatory criteria for his increased rating claim in each case.  

Further, the Board notes that separate disability ratings may be 
assignable for knee disabilities.  In VA General Counsel Opinion, 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 for limitation of motion and under 
Diagnostic Code 5257, for other disability of the knee including 
subluxation or lateral instability.  Also, VAOPGCPREC 9-98; 63 
Fed.Reg. 56704 (1998), indicates that when a knee disability is 
rated under Diagnostic Code 5257 it is not required that the 
claimant have compensable limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-percent 
rating under those diagnostic codes.  At his March 2000 hearing, 
the veteran testified that he had left knee instability for which 
he wore a neoprene sleeve, and which remained persistent following 
arthroscopic surgery in January 2000.  The veteran has also 
complained of pain of the left knee joint affecting functioning.  
Hence the possibility of separate ratings for the left knee must 
be addressed.

The Board notes that VA pulmonary function studies were performed 
to address the veteran's service-connected asthma at times between 
1996 and 2001.  Asthma was noted to be quiescent during some of 
these examinations.  Still, as almost three years have passed 
since the last examination a more contemporaneous examination is 
in order to assess the current nature and extent of this disorder.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Because the veteran's asthma is to be rated for all periods 
beginning from the October 1, 1994 effective date of service 
connection, the change in rating criteria for respiratory 
disorders, effective October 7, 1996, must be considered.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1995) (2003).  As noted 
above, under such circumstances the regulation as it existed prior 
to the regulatory change is applicable to the veteran's claim for 
the period prior to the effective date of that regulatory change, 
and the revised regulation is applicable from the effective date 
forward.  Kuzma.  Again, the veteran is to be advised of 
applicable regulatory criteria for his increased rating claim in 
each case.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the claims files and ensure that 
all additional evidentiary development action required by the 
VCAA, and implementing regulations is completed.  The RO should 
specifically provide the claimant with a VCAA notice letter, and 
notify him of the evidence necessary to substantiate each of the 
remaining claims.  This must include notice of what specific 
evidence VA will secure, and what specific evidence the claimant 
must submit to substantiate each of his claims, pursuant to 
development requirements as delineated in Quartuccio.  While the 
claimant is ultimately responsible to provide the necessary 
evidence, the RO should inform him that VA will make efforts to 
obtain any additional as-yet-unobtained relevant evidence, such as 
VA and non-VA medical records, or records from government 
agencies, if he identifies such records and the custodians 
thereof.  VA must notify the claimant of evidence he identified 
that could not be obtained so that he may attempt to obtain the 
evidence himself.  

2.  The RO should also make a specific determination whether it 
was prejudicial error for VA not to have notified the claimant of 
applicability of the provisions of the VCAA prior to initial 
August 1995 RO adjudication of the claimant's claims on appeal.  
The RO must thus address its non-conformity with the appropriate 
sequence of claim assistance and development set forth in 38 
U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159.  

3.  Thereafter, the veteran should be instructed as to the medical 
evidence VA has obtained and that which it has not yet obtained 
pertinent to his claims.  The veteran should be asked to provide, 
in furtherance of his claims, copies of any medical records 
pertinent to his claims which VA has been unable to obtain from 
other sources.  The veteran should also be asked to identify any 
additional medical records, VA or private, which may be pertinent 
to his claims but have not yet been associated with the claims 
folder.  This particularly includes any and all records indicating 
any of the following: the nature and severity of left knee 
disorder since October 1, 1994; the nature and severity of his 
dorsal and lumbar degenerative joint disease since October 1, 
1994; the nature and severity of his bronchial asthma since 
October 1, 1994; how any of these service-connected disabilities 
may impact his capacity for gainful work; and any medical evidence 
of right knee arthritis and its relationship to service, to 
include medical evidence of its presence within the first year 
following separation in September 1994.  The veteran should also 
provide contact information and necessary authorizations and 
releases to permit VA to obtain any additional treatment records.  
Thereafter, the RO should attempt to obtain all indicated records 
which are not already in the claims files, to include records 
indicated by the claimant.  The RO should inform the veteran of 
the outcome of each records request.  If records are not obtained 
from any private source identified by the veteran, the RO must 
notify him that VA was unable to secure these records and notify 
him that he is responsible for securing these records if he 
desires that VA consider them.  All records and responses received 
should be associated with the claims folder.

4.  Thereafter, the veteran should be afforded a VA orthopedic 
examination.  The examiner must provide replies to all questions 
posed.  The examination is to assess the nature and extent of the 
veteran's post-operative residuals of a left knee medial meniscal 
tear, with arthritis, and his degenerative joint disease of the 
dorsal and lumbar spine.  The examination is also to assess the 
nature and etiology of claimed right knee arthritis, particularly 
as related to the veteran's periods of service.  In so doing, the 
examiner is to resolve the conflict as to the presence or absence 
of right knee arthritis.  The claims folders and a copy of this 
remand must be provided to the examiner for review for the 
examination.  All questions posed to the examiner in this remand 
must be addressed in full.  All indicated tests and studies should 
be accomplished.  Range of active and passive motion should be 
recorded about the affected joints in all planes.  The examiner 
must also answer the following:

A.  Identify from records and examination any other disabilities 
affecting the lower extremities distinct from service connected 
disorders of the knees and other than any secondary effects of 
degenerative joint disease of the dorsal and lumbar spine.  The 
examiner is advised that multiple conditions affecting the lower 
extremities are noted in treatment records, including post-
operative conditions of the quadriceps muscles and conditions of 
the Achilles tendons.  The examiner should attempt to 
differentiate symptoms of unrelated disorders from those 
attributable to the veteran's service-connected left knee disorder 
and dorsal and lumbar degenerative joint disease. 
B.  Does the veteran have arthritis of the right knee?  In 
answering this question, the examiner must address the conflicting 
findings of the VA examiner who conducted examinations in August 
1998 and March 1999.  
C.  If the veteran has right knee arthritis, then is it at least 
as likely as not that the disorder was present during his period 
of service from April 1982 to September 1994?  Further, was 
arthritis of the right knee present to a disabling degree within 
the first year following the veteran's September 1994 separation 
from service?
D.  What is the range of motion of the left knee, in degrees?  
E.	 Is there any left knee subluxation or lateral instability.  
If so, indicate whether the impairment would be considered slight, 
moderate, or severe.  
F.  Describe all scars associated with the left knee disability 
and indicate whether they are tender and painful on objective 
demonstration or are poorly nourished with repeated ulceration.  
If scarring affects knee function, this must be described as 
objectively as possible.
G.  Comment whether or not the veteran experiences frequent 
episodes of left knee joint locking, or effusion.
H.  Regarding the lumbar spine, the examiner must address the 
presence or absence of each of the following: listing of the whole 
spine to the opposite side; positive Goldthwaite's sign; a marked 
limitation of forward bending in standing position; loss of 
lateral motion with osteo-arthritic changes; or narrowing or 
irregularity of joint space; abnormal mobility on forced motion.  
I.  Any limitation of functional dorsal and lumbar motion due to 
degenerative joint disease must be expressed using these terms: 
slight, moderate, or severe.  
J.  Regarding the dorsal and lumbar spine disorders, the 
orthopedist must address each of the following:
* 	Unfavorable ankylosis (if present) of the entire spine;
* 	Unfavorable or favorable ankylosis (if present) of the entire 
thoracolumbar spine;
* Forward flexion of the thoracolumbar, measured in degrees;  
* 	Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.
K.  If the range of motion of the veteran's spine differs from 
"normal" due to reasons other than the disease or injury for which 
he is rated, the examiner should state those factors causing the 
veteran's case to be exceptional.  Factors resulting in 
exceptional "normal" ranges of motion may include age, body 
habitus, neurologic disease, or other factors not the result of 
disease or injury of the spine.  If such exceptional 
circumstance(s) exists, the examiner should provide a best 
assessment of what would be the "normal" range of motion of the 
veteran's spine or spinal parts being evaluated. 
L.  Also regarding dorsal and lumbar spine disorders, the examiner 
must address any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment.  
M.  Separately for disorders of the left knee, and arthritis of 
the dorsal and lumbar spine, the examiner must also identify any 
changes in joint structure, and comment on the presence or absence 
of associated pain, weakened movement, excess fatigability, 
incoordination, muscle atrophy, changes in condition of the skin 
indicative of disuse, and the functional loss resulting from any 
such manifestations.  The examiner must also provide an opinion as 
to the degree of any functional loss that is likely to result 
either from a flare-up of symptoms or on extended use.  If the 
examiner is unable to offer an opinion as to the nature and extent 
of any additional disability during a flare-up that fact should be 
so stated.

5.  After adding any clinical evidence regarding asthma, the 
veteran should also be afforded a VA respiratory specialist 
examination to assess the nature and extent of his asthma.  The 
claims folders and a copy of this remand must be provided to the 
examiner for review for the examination.  All indicated tests and 
studies should be accomplished.  A pulmonary function test should 
be conducted and its findings addressed.  The examiner must 
address the following (all answers should be explained in full, 
and any opinions required based on medical history must be based 
on documented medical history and not merely self-reported history 
by the veteran):
A.  Note any medical evidence of objectively demonstrable 
asthmatic attacks since 1994.  
B.  Does the veteran use intermittent inhalational or oral 
bronchodilator therapy?  If so, what is the frequency of this 
therapy?
C.  Does the veteran use inhalational anti-inflammatory 
medication?
D.  Does the veteran have visits to a physician for required care 
of asthma exacerbations?  If so, what is the frequency of these 
required visits?
E.  Does asthma necessitate courses of systemic (oral or 
parenteral) corticosteroids?  If so, what is the frequency of 
these required treatments?
F.  Does the veteran require daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications for his asthma?
G.  Post bronchodilator, provide the following readings from 
pulmonary function testing:
* FEV-1 as a percent of predicted, 
* Percentage FEV-1/FVC. 

6.  Thereafter, and after any other appropriate development, the 
remanded claims must be appropriately readjudicated, as discussed 
in the body of this remand.  Staged ratings should also be 
considered, pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  Changes in regulatory criteria for spine disorders and 
respiratory disorders should also be reflected in the 
adjudication.  Kuzma.  If the determinations remain to any extent 
adverse to the veteran, he and his representative must be provided 
a supplemental statement of the case which includes a summary of 
additional evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  They should then 
be afforded the applicable time to respond.  Particular care and 
attention must be afforded to ensuring that the claimant has been 
provided complete notice of what VA will do and what the claimant 
must do.  Quartuccio.  Care must be exercised to ensure that 
prejudicial error did not result from any failure to provide 
complete and timely notice, pursuant 38 U.S.C.A. §§ 5100, 5103(a), 
of the provisions of the VCAA as applicable to his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



